Title: To James Madison from Vincent Gray, 28 April 1804 (Abstract)
From: Gray, Vincent
To: Madison, James


28 April 1804, Havana. Had intended to forward by Baron von Humboldt, who is returning from South America by way of the U.S., “some Documents relative to the Prizes lately brought into this Port, by the French cruizers or Pirates; but as they can not be procured until next week I forward to you enclosed herewith two Decrees lately obtained against the Restante and Musketoe Privateers and the French Commissary Lonchamp.” Believes these will enable him to recover the Penelope of Charleston, now at Campeche, as well as the Telemachus of Norfolk, Captain Suggs, and the Delight of Charleston, Captain Flagg, “lately brought into this Port by the Restante loaded with coffee.” “I have forwarded a certified copy of the first Decree to the Governor of Campeachy, requesting him to restore … the Penelope and cargo of coffee.… Several other vessels have been captured and carried into other Ports of this Island lately and the crews treated in the most Shameful manner.”
General Lavalette’s division, consisting of fifteen hundred men in five ships, sailed from Havana on 13 Apr. “for the city of St. Domingo, and were captured on the same and following day, off Matanzas; by a British Convoy bound from Jamaica to England, and part of the crews and French Soldiers returned to this place by different vessels bound in.” “Decrees have been given against the Schooner Francis Lewis of Phila. and the three Boxes of Money belonging to Kirk and Lukins of Charleston. However Knowing that the money was carried in the night to the House of the French Commissary and Knowing also that it has been expended in Some Way, I have protested against the Decrees, accused the Judge of partiality, and shall have him set aside and another appointed in his stead.” Can prove that “the paper called a commission said to be granted by Brunet, at the Auxcayes, is dated a month after he was a Prisoner with the British: This is the commission under which the Judge has Decreed against us: altho the Instructions of Rochambeau as well as the legal commissions, declares that any vessel found with such a commission not signed by him, shall be considered as a Pirate and treated as such.” Knows the judge “had in his possession a legal commission granted by Rochambeau” that he had been given specifically for comparison “with that granted to the Eliza, by Brunet,” which Gray had told the governor was a forgery, as Brunet was never authorized to grant commissions. “Mr. Cooke being absent, as well as his friend Don Martin Madan, I presented your letter to the Governor … and am happy to find that the suit has been ordered to be brought on immediately.… You will receive a letter from the Governor by this opportunity, put under the care of Baron Humboldt, who from his character and pursuits I took leave to recommend to your attention and protection, while in the UStates, from a belief that you would be much gratified by being personally acquainted with him.”
